EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 We, each hereby certify to the best of our knowledge that the Quarterly Report of Form 10-Q of Gateway Tax Credit Fund II, Ltd. for the period ended December 31, 2008 containing the financial statements fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o (d)) and that information contained in the periodic report fairly presents, in all material respects, the financial condition and results of operations of Gateway. /s/ Ronald M. Diner Ronald M. Diner President Raymond James Tax Credit Funds, Inc. (the Managing General Partner) February 19, 2009 /s/ Jonathan Oorlog Jonathan Oorlog Vice President and Chief Financial Officer Raymond James Tax Credit Funds, Inc. (the Managing General Partner) February 19, 2009
